Citation Nr: 1708804	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to service connection for a psychiatric disorder, other than bipolar II disorder.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for residuals of a chest injury including broken ribs and a broken collarbone (claimed as a crushing blow).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a November 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for acid reflux, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded this issue back to the Board pursuant to a May 2016 Memorandum Decision but did not disturb any other issues denied in its November 2014 decision.

The Board notes that in December 2015 the Veteran filed a Notice of Disagreement with regard to the effective date for a 100 percent rating for bipolar II disorder.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO fully acknowledged this Notice of Disagreement in a March 2016 letter to the Veteran and is currently processing this appeal.  As such, no action will be taken by the Board at this time, and this issue will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to service connection for acid reflux, service connection for a right shoulder disability, and service connection for residuals of a chest injury including broken ribs and a broken collarbone are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The competent and probative evidence of record demonstrates that the Veteran's PSTD is due to his active duty service.

2.  The competent and probative evidence of record demonstrates that the Veteran's panic disorder is due to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PSTD have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 4.25a (2016).

2.  The criteria for entitlement to service connection for PSTD have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 4.25a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, the Veteran initially filed a claim for entitlement to service connection for a panic disorder in March 2011.  He has also characterized this claim as one for anxiety and posttraumatic stress disorder (PTSD); therefore, the Board is considering all psychiatric diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran has alleged several stressors as to why he has a psychiatric disability due to service.  Specifically, he has stated he has a psychiatric disability which was brought on and progressed after (1) being mugged at Fort Benjamin Harrison Army Base; (2) having to share a sleeping area with 63 other service members onboard a ship; and (3) being harassed by soldiers and other Army personnel for being Caucasian and in the Navy. 

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In November 2014, the Board remanded the Veteran's claim for further development, which included attempting to verify the above-referenced claimed stressors.  VA was unable to confirm the first claimed stressor due to insufficient information; however, VA has conceded claimed stressors two and three.  The Veteran was then provided with a VA mental disorders (other than PTSD) examination and the examiner diagnosed bipolar II disorder under DSM-5 standards.  In August 2015, the RO granted entitlement to service connection for bipolar II disorder.  In December 2015, the RO denied entitlement to service connection for PTSD finding there was no evidence of a current diagnosis of PTSD.  The Veteran's claim was then returned to the Board.

VA regulation 38 C.F.R. § 4.125a, which pertains to the diagnosis of a mental disorder, was amended effective August 4, 2014, to update DSM references from the DSM-IV to the more-recently published DSM-5.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this regulation states that the diagnosis of a mental disorder must confirm to certain DSM criteria.  Id.  Although the regulation was updated during the pendency of the appeal, the Veteran's claim was certified to the Board in August 2013 and the DSM-IV remains controlling for this appeal, pursuant to the effective date of the updated regulation.  See id. (codified at 38 C.F.R. § 4.125a (2016)) (providing that "[t]he provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.").

Based on the foregoing, the Veteran's VA mental health examination should have been performed in accordance with DSM-IV criteria.  However, given that the Board is taking action favorable to the Veteran in the instant decision by granting service connection for PTSD and a panic disorder, which are the only other psychiatric diagnoses of record other than the Veteran's already service-connected bipolar II disorder, any such error is harmless.

The record contains a September 2014 letter from the Veteran's mental health services provider, C. L., PsyD.  Dr. C. L. provided the following diagnoses: PTSD, panic disorder, and bipolar II disorder; found that all of these psychiatric disabilities were due to the Veteran's active duty service; and provided an adequate rationale for that opinion.  Accordingly, the Board finds that service connection is warranted for PTSD and a panic disorder.


ORDER

Service connection for PTSD is granted.

Service connection for a panic disorder is granted.

REMAND

Acid Reflux

In March 2011, the Veteran filed a formal application for disability compensation for acid reflux, hiatal hernia, and cancer of the abdomen.  In his Substantive Appeal, the Veteran alleged that he became "plagued with digestive problems shortly after [his] discharge," which became progressively worse until he was diagnosed with esophageal cancer.  The Veteran indicated his cancer was caused by slow stomach acid, which he related to an injection received during service.  He provided similar testimony at a July 2014 Board hearing and in written statements, alleging that his digestive symptoms began within the first year following service and that during service he had been injected with "experimental drugs," which were intended to slow the progression of arthritis in his chest, but also slowed his digestion and ultimately led to acid reflux, a hiatal hernia, and cancer.  He contends that he has been told by several different doctors since 1983 that his "unexplained" slow digestion of stomach acids caused his esophageal cancer.  Moreover, he asserts that within a year of separating from active duty service his family doctor told him that he had unexplained slow digestion, which lead to his reflux, hiatal hernia, and stomach cancer.

In its November 2014 decision, the Board denied, among other claims, entitlement to service connection for acid reflux, hiatal hernia, and cancer, and the Veteran appealed his claim to the Court.  In a May 2016 Memorandum Decision, the Court found that the Board erred in applying an incorrect evidentiary standard to conclude that no medical examination was warranted and failed to support its determination with an adequate reasons or bases.  Specifically, the Board found there was "no competent credible evidence" of record that the Veteran's claimed disability may be related to active service.  The Court noted that the law does not require competent evidence demonstrating a causal relationship to trigger VA's duty to provide an examination and that in finding no credible evidence the Board failed to explain what evidence it found not credible or the reasons for any negative credibility determination.

The Court determined that because the record contained evidence of probable in-service gastritis, medication administered by injection during service, and competent lay evidence that the Veteran experienced progressively worsening symptoms of pain and reflux that began within one year of service, a remand was required for the Board to determine whether the evidence of record "indicates" that a current disability "may be associated" with the Veteran's service.  Notably, the Court only vacated and remanded the Veteran's claim for acid reflux and upheld the Board's November 2014 determinations that service connection for hiatal hernia and cancer were not warranted.

Based on the foregoing, the Board finds that a remand is required to afford the Veteran a VA examination to determine the etiology of his acid reflux.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right Shoulder Disability & Residuals of a Chest Injury 

Historically, prior to his active duty service, the Veteran was involved in a motor vehicle accident which caused several injuries.  In his September 1976 report of medical history for enlistment purposes, the Veteran indicated that he was medically discharged from the National Guard in July 1975 due to injuries sustained in the May 1975 motor vehicle accident.  None of the Veteran's National Guard service treatment or personnel records are associated with the evidence of record and there is no indication that any efforts to obtain them have been made.  Accordingly, on remand the RO must undertake appropriate development to obtain these outstanding records.

The Veteran's September 1976 report of medical history also reflects that he reported having "broken bones."  The summary of defects and diagnosis reflects that his right shoulder was normal.  September 1, 1976, correspondence from private physician W. F., M.D. reflects that Dr. W. F. treated the Veteran following a May 31, 1975, motor vehicle accident and that the Veteran suffered from a provisional diagnosis of cerebral concussion, dislocated right shoulder, acromiclavicular separation, multiple contusions and abrasions, laceration of the right forearm, and cervical and lumbar muscular and ligamentum injuries.  Dr. W. F. reported last treating the Veteran on January 7, 1976, and indicated that at that time the Veteran had "fully recovered from his injuries, and will be able to carry on his normal duties."  The Veteran entered active duty service in September 1976 and a medical examination report for enlistment purposes dated that same month reflects that his right shoulder injury had no residuals.  

As discussed in its November 2014 remand, the Board is mindful that the Veteran's pre-service injury of acromioclavicular separation and sternoclavicular joint separation were not noted to be symptomatic on entrance to active duty service and that his entrance examination was normal.  VA regulation provides that a veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  See 38 C.F.R. § 3.304(b) (2016).  Based on the September 1976 medical record from Dr. W. F., the Board determined that there was clear and unmistakable evidence that the Veteran's acromioclavicular separation and sternoclavicular joint separation existed prior to service and that the next step was to determine if those preexisting injuries were clearly and unmistakably not aggravated by active service.  The Board acknowledged that while the Veteran's disabilities did become symptomatic during service, the evidence does not demonstrate that they were aggravated, other than due to the natural progress of the disability, or that aggravation was not a temporary or intermittent flare-up.  Moreover, there was no evidence during the pendency of the claim that the Veteran had a current disability of the acromioclavicular or sternoclavicular joint other than pain caused by fibromyalgia.  Therefore, the Board remanded the Veteran's claim to determine if he has a current disability of the costal cartilages or the acromioclavicular or sternoclavicular joint and, if so, if such disability was permanently aggravated by his active service.  

The Veteran was afforded a February 2015 VA examination and in September 2015 he submitted a copy of that examination report to VA with his annotations.  He indicated that the examination was wrong and that service records must be missing.  He reported spending approximately nine days in the Norfolk Naval Hospital while his arm was temporarily paralyzed following the injection of drugs.  In his March 2011 claim for compensation, the Veteran indicated he was hospitalized sometime in March or April of 1977.  On remand, the RO must attempt to obtain these records.

The Board also finds a new medical examination and opinion is required.  Moreover, although the February 2015 examination report does not document this, in a February 2015 letter to VA the Veteran reported that during active duty service he reinjured himself on the flight deck, causing damage to his chest, and requiring referral to a specialist.  Part of the February 2015 VA examiner's rationale for an opinion that the Veteran's disability was not permanently aggravated was that he did not sustain any trauma to his right shoulder or chest during service that would be anticipated to permanently aggravate his preexisting condition.  Accordingly, any new medical opinion rendered on remand must taken into account this lay evidence.

In addition to the February 2015 annotation version of the VA examination, the Veteran also submitted February 2015 VA radiology reports.  These reports demonstrate that chest x-rays revealed post-operative or posttraumatic changes in the right posterior fifth and posterolateral sixth ribs.  On remand, the examiner must comment on these findings.

Significantly, the VA radiology reports submitted by the Veteran were not previously associated with the evidence of the record before the Board.  In fact, there are no VA medical records included in the evidence of record other than VA examination reports.  Accordingly, on remand development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).




Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding National Guard service treatment and personnel records.

Request from the National Personnel Records Center (NPRC), and any other appropriate records repository, all outstanding hospital records from the Norfolk Naval Hospital dated from March to April 1977.

All efforts to obtain these records must be documented in the claims file and attempts to obtain these records must be continued to be made until the records are received or until it is determined that the records do not exist or that further attempt to obtain them would be futile.

If the RO is unable to obtain these records, a Memorandum of Formal Finding of Unavailability of Records must be prepared and associated with the record.  Additionally, the Veteran and his representative must be informed of such in compliance with VA regulation.

2.  Obtain all available VA treatment records and associate them with the evidence of record.

3.  Provide the Veteran with a VA examination to determine the etiology of any right shoulder or chest disability.  All pertinent evidence of record must be made available to and reviewed by the medical professional designated to provide the opinion, to include any additional evidence received on remand.

Then, following a review of the evidence of record, with particular attention paid to any newly received evidence and the Veteran's lay statements, the examiner must:

* First identify all current disabilities the Veteran has of his chest and right shoulder, to include the February 2015 abnormal chest radiology results.

* With regard to any residuals of right acromioclavicular separation or right sternoclavicular joint separation found, discuss whether any identified disability was clearly and unmistakably not aggravated (in other words, is any increase in the disability obviously due to the natural progression of the disability) by the Veteran's active duty service, to include as due to experiencing a blow to the chest.

* Next, with regard to any other diagnosed disability of the right shoulder and chest, to include the abnormal February 2015 chest radiology findings, discuss whether it is at least as likely as not (50 percent probability or higher) that the identified disability was caused by active duty service, to include as due to experiencing a blow to the chest.

In rendering the above-requested opinions, the examiner should consider that the Veteran was asymptomatic on entrance to active duty service.  

The examiner should also consider the entire claims file and discuss the natural progression of the Veteran's disability pre-service and whether the Veteran's symptoms during service were acute and transitory or established a worsening of his pre-service disability.

The examiner is informed that "clearly and unmistakably" is an onerous burden which requires that the evidence be obvious, manifest, and undebatable.

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

4.  Provide the Veteran with a VA examination to determine the etiology of any acid reflux found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  The examiner must elicit from the Veteran a full medical history, to include onset and continuity of symptoms of the claimed disability, and must document such in the examination report.

Based on a review of the Veteran's history and examination results, and with consideration of the Veteran's statements, the examiner should provide an opinion as to:

* Whether it is at least as likely as not (50 percent probability or higher) that any acid reflux began in or is etiologically related to the Veteran's active duty service, to include as due to injection of medication.

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


